Case 4:20-cv-00601 Document 1-1 Filed on 02/21/20 in TXSD Page 1 of 16




              EXHIBIT A
/'
     .r        Case 4:20-cv-00601 Document 1-1 Filed on 02/21/20 in TXSD PageReceived
                                                                               2 of 16and E-Filed for Record
                                                                                                                          1/10/2020 10:36 AM
                                                                                                                    Melisa Miller, District Clerk
                                                                                                                   Montgomery County, Texas
                                                                                                                      Deputy Clerk, Jeff Fiore
                                                        20-01-00461
                                        CAUSE NO.

          DANA ANDERSON,                                 §                            IN THE DISTRICT COURT
               Plaintiff,                                §
                                                         §
          V.                                             §                MONTGOMERY COUNTY, TEXAS
                                                         §
          TRANSAMERICA LIFE INSURANCE §
                                                                    Montgomery County - 410th Judicial District Court
          COMPANY AND TRANSAMERICA    §
          PREMIER LIFE INSURANCE       §
          COMPANY,                     §
              Defendant.               §                                                      JUDICIAL DISTRICT

                                       PT.ATNTTFF’S ORIGIN AT. PETITION

          TO THE HONORABLE JUDGE OF SAID COURT:

                  COMES NOW Dana Anderson (hereinafter “Plaintiff’), and complains of Transamerica

          Life Insurance Company and Transamerica Premier Life Insurance Company (hereinafter

          collectively “Defendants”). In support of her claims and causes of action, Plaintiff would

          respectfully show the Court as follows:

                                                       I.
                                                DISCOVERY T.EVEI

                   1.    Plaintiff intends for discovery to be conducted at Level 2, pursuant to Rule 190 of

          the Texas Rules of Civil Procedure.

                                                      II.
                                           ■TURISDTCTION AND VENUE

                  2.     This Court has jurisdiction to hear Plaintiff’s claims under Texas common law and

          Texas statutory law. Inarguably, the amount in controversy exceeds the minimum jurisdictional

          limits of this Court. Additionally, Venue is mandatory and proper in Montgomery Coimty, Texas,

          in accordance with Tex. Civ. Prac. & Rem. Code § 15.002, as all or a substantial part of the

          events giving rise to this suit occurred within this county.


                                                          1 of 15
  Case 4:20-cv-00601 Document 1-1 Filed on 02/21/20 in TXSD Page 3 of 16




                                             III.
                                           PARTIES

       3.      Plaintiff, whose last three digits of her driver's license number are 023, and the

last three digits of her social security number are 621, is an individual resident of New Caney,

Montgomery County, Texas.

       4.      Defendant, Transamerica Life Insurance Company hereinafter “Transamerica”), is

a foreign licensed insurance company authorized to do and doing business in the State of Texas.

This includes Plaintiff’s insurance policy which is at issue in the present case. Defendant may be

served with Citation and a copy of this Petition, by serving it on its Registered Agent, CT

Corporation System^, at its registered address, 1999 Bryan Street, Suite 900, Dallas, Texas

75201-3136, or wherever it may be found.

       5.      Defendant, Transamerica Premier Life Insurance Company (hereinafter

“Premier”), is a foreign licensed insurance company authorized to do and doing business in the

State of Texas. This includes Plaintiff’s insurance policy which is at issue in the present case.

Defendant may be served with Citation and a copy of this Petition, by serving it on its Registered

Agent, CT Corporation System, at its registered address, 1999 Bryan Street, Suite 900, Dallas,

Texas 75201-3136, or wherever it may be found.

                                            IV.
                                 FACTTIAT. RACKGROTIND

       6.      Plaintiff is the widow of Dayle Anderson who passed away on January 20, 2018.

       7.      Plaintiff’s husband, Dayle Anderson, was a named insured under group accidental

death and dismemberment policy #7452W6802 issued by Defendant, Transamerica Life

Insurance Company, to JcPenney credit card holders.



                                              2 of 15
   Case 4:20-cv-00601 Document 1-1 Filed on 02/21/20 in TXSD Page 4 of 16




        8.      Dayle Anderson, was also a named insured under group accidental insurance

policy, Certificate Number AD7-3746721 issued by Defendant, Transamerica Premier Life

Insurance Company, to Bank of America Customer Group.

        9.      At all material times, both policies were in full force and effect as to Mr.

Anderson.

        10.     All of the premium payments had been timely paid by Mr. and Mrs. Anderson.

        11.     On January 5, 2018, Mr. Anderson slipped and fell getting out of the shower. This

fall left an abrasion on his right hip. After a few days, the area around the abrasion became

swollen.

        12.     On Sunday January 14, 2018, Mr. Anderson was taken to the emergency room at

Baylor St. Luke’s Medical Center and subsequently admitted. Tragically, six days later Mr.

Anderson passed away due to sespis and cellulitis stemming from his accidental fall.

        13.     At the time of his death, Mr. Anderson was married to Plaintiff, Dana Anderson.

Plaintiff is the beneficiary under both policies subject of this litigation.

        14.     Following Mr. Anderson’s passing. Plaintiff submitted a claim with each

Defendant under each of the respective policies.

        15.     Plaintiff died as a result of an accident as defined in the policies.

        16.     Plaintiff provided Defendants with all of the information requested in order to

adjust this claim.

        17.     On or about July 5, 2018, Transamerica Premier Life Insurance Company denied

Plaintiff’s claims for benefits, stating as the reason that, Mr. Anderson’s death was not the result

of an accident injury independent of all other causes.




                                                 3 of 15
   Case 4:20-cv-00601 Document 1-1 Filed on 02/21/20 in TXSD Page 5 of 16




      - 18.     On or about August 20, 2018, Plaintiff re-sent correspondence with supporting

documentation to Transamerica Premier. In response, Transamerica Premier Life Insurance

Company re-affirmed its denial of Plaintiff’s claims for benefits via correspondence dated

September 25, 2018.

        19.    On or about September 27, 2018, Transamerica Life Insurance Company denied

Plaintiff’s claim for benefits, stating as the reason that, Mr. Anderson’s death was not the result

of an accident injury independent of all other causes.

        20.    The certificate of death indicated Dayle Anderson’s immediate cause of death was

“Sepsis” and “Cellulitis.” Mr. Anderson’s death resulted from an accidental bodily injury as

defined in the Policies.

       21.     Despite objective evidence. Defendants wrongfully denied Plaintiff’s claims.

       22.     As a result of the above issues. Plaintiff did not receive the coverage for which

she had originally contracted with Defendants. Therefore, Plaintiff has been forced to file this

suit in order to recover damages arising from the above-referenced conduct and from the unfair

refusal to pay insurance benefits in accordance with the Policies.

       23.     As indicated below. Plaintiff seeks relief under the common law, the Deceptive

Trade Practices-Consumer Protection Act and the Texas Insurance Code.

                                          V.
                             CT.ATMS AGAINST DEFENDANTS

       24.     Plaintiff hereby incorporates by reference all facts and circumstances set forth

under the foregoing paragraphs.

       25.     All conditions precedent to recovery by Plaintiff have been met or have occurred.




                                              4 of 15
   Case 4:20-cv-00601 Document 1-1 Filed on 02/21/20 in TXSD Page 6 of 16




        26. •     All acts by Defendants were undertaken and completed by its officers, agents,

servants, employees, and/or representatives. Such were either done with the full authorization or

ratification of Defendants and were completed in its normal and routine course and scope of

employment with Defendants.

                                       1. Breach of Contract

        27.       Defendants failed to compensate Plaintiff the benefits Defendants owe Plaintiff

under the polices.

        28.       Defendants have breached their contractual obligations under the subject

insurance policies by failing to pay Plaintiff the benefits owed.

        29.       As a result of the breach. Plaintiff has suffered actual and consequential damages.

                     2. Violations of THE Texas DTPA and Tie-In-Statutes

        30.       Defendants’ collective actions constitute violations of the Texas Deceptive Trade

Practices Act, including but not limited to, §§17.46(b)(5), (7), (12), (24), and 17.50(a)(3), (4) of

the Texas Business & Commerce Code. Specifically in violation of § 17.46(b), Defendants

collectively engaged in false, misleading, or deceptive acts or practices that included, but were

not limited to:

                  § 17.46(b)(5) - Representing that goods or services have sponsorship,
                  approval, characteristics, ingredients, uses, benefits or quantities which they do
                  not have or that a person has a sponsorship, approval, status, affiliation, or
                  connection which the person does not;

                  § 17.46(b)(7) - Representing that goods or services are of a particular standard,
                  quality, or grade, or that good are of a particular style or model, if they are of
                  another;

                  §17.46(b)(12) - Representing that an agreement confers or involves rights,
                  remedies, or obligations which it does not have or involve, or which are
                  prohibited by law; and


                                                 5 of 15
   Case 4:20-cv-00601 Document 1-1 Filed on 02/21/20 in TXSD Page 7 of 16




               §17.46(b)(24) - Failing to disclose information concerning goods or services
               which was known at the time of the transaction if such failure to disclose such
               information was intended to induce the consumer into a transaction into which the
               consumer would not have entered had the information been disclosed.

        31.    Moreover, and specifically in violation of § 17.50(a), Defendants collectively

engaged in the use of false, misleading and deceptive acts or practices outlined above, to which

Plaintiff relied on to her detriment, in addition to engaging in the following:

               § 17.50(a)(3) - An unconscionable action or course of action; and

               § 17.50(a)(4) - Violating Chapter 541 of the Texas Insurance Code.

        32.    As described in this Original Petition, Defendants represented to Plaintiff that the

Policy and Defendants’ adjusting and investigative services had characteristics or benefits that it

actually did not have, which gives Plaintiff the right to recover under § 17.46(b)(5) of the DTPA.

        33.    As described in this Original Petition, Defendants represented to Plaintiff that the

Policy and Defendants’ adjusting and investigative services were of a particular standard, quality.

or grade when they were of another, which also stands in violation of §17.46(b)(7) of the DTPA.

        34.    Defendants’ actions, as described herein, are unconscionable in that it took

advantage of Plaintiff’s lack of knowledge, ability, and experience to a grossly unfair degree.

Defendants’ unconscionable conduct gives Plaintiff the right to relief under § 17.50(a)(3) of the

DTPA.

        35.    Defendants’ conduct, acts, omissions, and failures, as described in this Original

Petition, are violations of Chapter 541 of the Texas Insurance Code and are unfair practices in the

business of insurance, in violation of §17.50(a)(4) of the DTPA.




                                               6 of 15
   Case 4:20-cv-00601 Document 1-1 Filed on 02/21/20 in TXSD Page 8 of 16




        36.     Plaintiff is a consumer, as defined under the DTPA, who purchased insurance

products and services from Defendants. Plaintiff relied upon the foregoing false, misleading, and

deceptive acts or practices conducted by Defendants to her detriment. As a direct and proximate

result of Defendants’ collective acts and conduct. Plaintiff has been damaged in an amount in

excess of the minimum jurisdictional limits of this Court, for which Plaintiff now sues. All of the

above-described acts, omissions, and failures of Defendants are a producing cause of Plaintiff’s

damages that are described in this Original Petition.

        37.     Because Defendants’ collective actions and conduct were committed knowingly

and intentionally. Plaintiff is entitled to recover, in addition to all damages described herein.

mental anguish damages and additional penalty damages, in an amount not to exceed three times

such actual damages, for Defendants having knowingly committed its conduct. Additionally,

Plaintiff is ultimately entitled to recover damages in an amount not to exceed three times the

amount of mental anguish and actual damages due to Defendants having intentionally committed

such conduct.

        38.     As a result of Defendants’ unconscionable, misleading, and deceptive actions and

conduct. Plaintiff has been forced to retain the legal services of the undersigned attorneys to

protect and pursue these claims on her behalf Accordingly, Plaintiff also seeks to recover her

costs and reasonable and necessary attorneys’ fees as permitted under § 17.50(d) of the Texas

Business & Commerce Code, as well as any other such damages to which Plaintiff may show

herself to be justly entitled at law and in equity.




                                                 7 of 15
  Case 4:20-cv-00601 Document 1-1 Filed on 02/21/20 in TXSD Page 9 of 16




                          3. Violations of Texas Insurance Code

A. CHAPTER 541

       39.     Defendants’ actions constitute numerous violations of the Texas Insurance Code,

including §541.060(a). Under §541.060(a), Defendants engaged in certain unfair settlement

practices with respect to a claim by an insured that include the following:

               §541.060(a)(1) - Misrepresenting a material fact or policy provision relating to
               coverage;

               §541.060(a)(2)(A) - Failing to make prompt, fair, and equitable settlement of a
               claim after the insurer's liability is established;

               §541.060(a)(3) - Failing to promptly provide a reasonable explanation of the basis
               for denial of a claim or for the offer of a compromise settlement;

               §541.060(a)(4)(A) - Failing to affirm or deny coverage of a claim or to submit a
               reservation of rights within reasonable time; and

               §541.060(a)(7) - Refusing to pay a claim without conducting a reasonable
               investigation of the details of the claim.

B. CHAPTER 542

       40.     Defendants’ actions constitute numerous violations of Chapter 542 of the Texas

Insurance Code, including but not limited to, §§542.055 - 542.060. Defendants have violated

§§542.055 - 542.058 of Chapter 542 of the Texas Insurance Code in its failure to adhere to the

statutorily-prescribed deadlines in the handling, adjustment and payment of insurance claims.

More specifically, Defendants committed the following violations:

               §542.055(a)(1) - Failing to acknowledge receipt of Plaintiff’s claim within 15
               days after Defendants received notice of Plaintiff’s claim;

               §542.055(a)(2) - Failing to commence an investigation of Plaintiff’s claim within
               15 days after Defendants received notice of Plaintiff’s claim;




                                               8 of 15
  Case 4:20-cv-00601 Document 1-1 Filed on 02/21/20 in TXSD Page 10 of 16




               §542.055(a)(3) - Failing to request from the Plaintiff all items, statements, and
               forms that Defendants reasonably believe, at the time, was required from Plaintiff,
               within 15 days after Defendants received notice of Plaintiff’s claim;

               §542.056(a) - Failing to notify Plaintiff in writing of acceptance or rejection of a
               claim not later than the 15th business day after the date Defendants received all
               items, statements, and forms required for Defendants to secure final proof of loss;
               and

               §542.058(a) - Failing to, after receiving all items, statements, and forms
               reasonably requested and required under §542.055, Defendants delayed payment
               of the claim for a period exceeding the period more than 60 days.

        41.    As a result of the above-referenced violations and acts committed by Defendants,

and in accordance with §542.06 of the Texas Insurance Code, Defendants are liable to pay

Plaintiff, in addition to the amount of the claim, interest on the amount of the claim at the rate of

18 percent a year as damages, together with reasonable and necessary attorney's fees. Plaintiff is

also entitled to prejudgment interest on the amount of the claim, as provided by law. Interest

awarded under this subsection as damages accrues beginning on the date the claim was required

to be paid.

        42.    Since a violation of the Chapter 541 of the Texas Insurance Code is a direct

violation of the DTPA, and because Defendants’ actions and conduct were committed knowingly

and intentionally. Plaintiff is entitled to recover, in addition to all damages described herein.

mental anguish damages and additional damages in an amount not to exceed three times the

amount of actual damages, for Defendants having knowingly committed such conduct.

        43.    Additionally, Plaintiff is entitled to recover damages in an amount not to exceed

three times the amount of mental and actual damages for Defendants having intentionally

committed such conduct.




                                               9 of 15
  Case 4:20-cv-00601 Document 1-1 Filed on 02/21/20 in TXSD Page 11 of 16




         44.    As a result of Defendants’ Texas Insurance Code violations, Plaintiff has been

forced to retain the legal services of the undersigned attorneys to protect and pursue these claims

on her behalf Accordingly, Plaintiff also seeks to recover her court costs, reasonable and

necessary attorneys’ fees as permitted under § 17.50(d) of the Texas Business & Commerce Code

or §541.152 of the Texas Insurance Code and any other such damages to which Plaintiff may

show herself justly entitled by law and in equity.

          4. Breach of The Common Law Duty of Good Faith and Fair Dealing

         45.     Defendants each have a duty to fairly, objectively, and thoroughly investigate.

evaluate, and adjust the Plaintiff’s claim. Defendants failed to do so by failing to conduct a

reasonable investigations and ultimately denying the claims without reasonable investigations.

Defendants’ denials were made no reasonable basis to do so and their liability was reasonably

clear.

                                           VI.
                                   WAIVER AND FSTOPPET.

         46.     Plaintiff hereby incorporates by reference all facts and circumstances set forth

under the foregoing paragraphs.

         47.     Defendants have waived and are estopped from asserting any defenses.

conditions, exclusions, or exceptions to coverage not contained in any Reservation of Rights or

denial letters to Plaintiff.




                                               10 of 15
  Case 4:20-cv-00601 Document 1-1 Filed on 02/21/20 in TXSD Page 12 of 16




                                              VII.
                                            DAMAGES

         48.   Defendants’ acts have been the producing and/or proximate cause of damage to

Plaintiff, and Plaintiff seeks an amount in excess of the minimum jurisdictional limits of this

Court.

         49.   More specifically, Plaintiff seeks monetary relief of over $100,000, but not more

than $200,000 including damages of any kind, penalties, costs, expenses, pre-judgment interest.

and attorney fees.

         50.   Furthermore, Defendants’ conduct was committed knowingly and intentionally.

Accordingly, Defendants are liable for additional damages under §17.50(b)(1) of the DTPA, as

well as all operative provisions of the Texas Insurance Code. Plaintiff is, thus, clearly entitled to

statutory penalty interest damages allowed by §542.060 of the Texas Insurance Code.

                                           VIII.
                                       ATTORNEY FEES

         51.   In addition. Plaintiff is entitled to all reasonable and necessary attorneys’ fees

pursuant to the Texas Insurance Code, DTPA, and sections 38.001-.005 of the Civil Practice and

Remedies Code.

                                                IX.
                                         .11JRV DEMAND

         52.   Plaintiff demands a jury trial and tenders the appropriate fee with this Original

Petition.




                                               11 of 15
  Case 4:20-cv-00601 Document 1-1 Filed on 02/21/20 in TXSD Page 13 of 16




                                                  X.
                  WRITTEN DISCOVERY PROPOUNDED TO DEFENDANTS

A. REQUEST FOR DISCLOSURE

       53.        Pursuant to the Texas Rules of Civil Procedure, Plaintiff requests that Defendants

disclose all information and/or material as required by Rule 194.2, paragraphs (a) through (1),

and to do so within 50 days of this request.

B. REQUEST FOR PRODUCTION

       49.        Pursuant to the Texas Rules of Civil Procedure, Plaintiff propounds the following

Requests for Production.

          a.    Please produce certified copy of the insurance policy pertaining to the claims,
         which are the subject of this suit.

             b.     Please produce Defendant’s complete claim file.

          c.    Please produce the underwriting files referring or relating in any way to the
         policy at issue in this action, including the file folders in which the imderwriting
         documents are kept and drafts of all documents in the file.

           d.    Please produce all documentation regarding the processing and adjustment of
         the claims involved in this suit.

           e.   Please produce all emails and other forms of communication by and between
         any and/or all parties in this matter relating to the underlying event or claims, which are
         the subject of this suit.

           f     Please produce all investigative reports regarding the claims, which are the
         subject of this suit.

          g-    Please produce any and all emails, instant messages and internal
         correspondence pertaining to Plaintiff’s underlying claims.

          h.    Please produce all records, reports and documentation from the medical
         consultant who reviewed the medical records on behalf of Defendant.




                                                12 of 15
  Case 4:20-cv-00601 Document 1-1 Filed on 02/21/20 in TXSD Page 14 of 16




C. INTERROGATORIES

       50.         Pursuant to the Texas Rules of Civil Procedure, Plaintiff propounds the following

Interrogatories.

            a.       Please identify any person Defendant expects to call to testify at the time of
          trial.

           b.   Identify the individual responding to these discovery requests on behalf of
          Defendant, including his or her name, current occupation, and role in the Claim;

            c.    Please identify the persons involved in the investigation and handling of
          Plaintiff’s claims for insurance benefits and include a brief description of the
          involvement of each person identified, their employer, and the date(s) of such
          involvement.

           d.    If Defendant or Defendant’s representatives performed any investigative steps
         in addition to what is reflected in the claims file, please generally describe those
         investigative steps conducted by Defendant or any of Defendant’s representatives with
         respect to the facts surrounding the circumstances of the subject loss. Identify the
         persons involved in each step.

           e.   Please identify by date, author, and result the reports generated as a result of
          Defendant’s investigation.

             f      Please state the following concerning notice of claims and timing of payment:

                          1.     The date and manner in which Defendant received notice of the
                                 claim;
                          11.    The date and manner in which Defendant acknowledged
                                 receipt of the claim;
                          111.   The date and manner in which Defendant commenced
                                 investigation of the claim;
                          IV.    The date and manner in which Defendant requested &om the
                                 claimant all items, statements, and forms that Defendant
                                 reasonably believed, at the time, would be required from the
                                 claimant; and
                          V.     The date and manner in which Defendant notified the claimant
                                 in writing of the acceptance or rejection of the claim.

           g-    Have Plaintiff’s claims for insurance benefits been rejected or denied in full or
         in part? If so, state the reasons for rejecting/denying the claim.


                                                 13 of 15
  Case 4:20-cv-00601 Document 1-1 Filed on 02/21/20 in TXSD Page 15 of 16
                               'I




             h.      When was the date Defendant anticipated litigation?

            1.    Have any documents (including those maintained electronically) relating to the
          investigation or handling of Plaintiff’s claims for insurance benefits been destroyed or
          disposed of? If so, please identify what, when and why the document was destroyed,
          and describe Defendant’s document retention policy.

            J-    Does Defendant contend that any act or omission by the Plaintiff voided,
          nullified, waived or breached the insurance policy in any way? If so, state the general
          factual basis for this contention.

             k.   Does Defendant contend that the Plaintiff failed to satisfy any condition
          precedent or covenant of the policy in any way? If so, state the general factual basis for
          this contention.

                                               XI.
                                    rONCI JISTON AND PRAYER

       51.        Plaintiff prays that judgment be entered against Transamerica Life Insurance

Company and Transamerica Premier Life Insurance Company, and that Plaintiff be awarded all

of her actual damages, consequential damages, prejudgment interest, additional statutory

damages, post judgment interest, reasonable and necessary attorney fees, court costs and for all

such other relief, general or specific, in law or in equity, whether pled or un-pled within this

Original Petition.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays she be awarded all such

relief to which she is due as a result of the acts of Transamerica Life Insurance Company and

Transamerica Premier Life Insurance Company, and for all such other relief to which Plaintiff

may be justly entitled.




                                                14 of 15
Case 4:20-cv-00601 Document 1-1 Filed on 02/21/20 in TXSD Page 16 of 16




                                Respectfully submitted,

                                The Voss Law Firm, P.C.

                                /s/ Chris Schleiffer
                                Chris Schleiffer
                                Texas Bar No. 24088362
                                The Voss Law Center
                                26619 Interstate 45 South
                                The Woodlands, Texas 77380
                                Telephone: (713) 861-0015
                                Facsimile: (713) 861-0021
                                chris@vosslawfirm.com

                                ATTORNEY FOR PLAINTIFF




                                 15 of 15
